      Case 6:19-cv-02339-CEM-GJK Document 18 Filed 01/24/20 Page 1 of 2 PageID 64



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                    CASE No.: 6:19-cv-02339-CEM-GJK
TAVIA WAGNER,

         Plaintiff,
vs.

MAITLAND FRUIT CO., and
SAID MOKHTAR, d/b/a H&DS GROCERY,

      Defendants.
_____________________________________/

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff TAVIA WAGNER, and Defendants, MAITLAND FRUIT CO., and SAID MOKHTAR

d/b/a H&DS GROCERY, by and through their respective undersigned counsel, hereby file this Joint

Stipulation of Voluntary Dismissal, with prejudice, of this action, against Defendants, MAITLAND

FRUIT CO., and SAID MOKHTAR d/b/a H&DS GROCERY.

Respectfully submitted this 24th day of January 2020.


      By: /s/Joe M. Quick, Esq.                         By:/s/R. Brooks Casey, Esq.
         Joe M. Quick, Esq.                                R. Brooks Casey, Esq.
         Florida Bar No.: 0883794                          Florida Bar No.: 589721
         Law Offices of Joe M. Quick, P.A.                 Wright & Casey PA
         Counsel for Plaintiff                             Counsel for Defendants
         1224 S. Peninsula Drive #604                      340 North Causeway
         Daytona Beach, Florida 32118                      New Smyrna Beach, FL 32169
         Tel: (386) 212-3591                               Tel: (386) 428-3311
         E-mail: JMQuickesq@gmail.com                      E-mail: bcasey@surfcoastlaw.com




                                                   1
    Case 6:19-cv-02339-CEM-GJK Document 18 Filed 01/24/20 Page 2 of 2 PageID 65



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of January 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is being
served on all counsel of record, corporation, or pro se parties via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who are not
authorized to receive electronically Notices of Filing.



                                                  By: /s/Joe M. Quick, Esq.
                                                  Joe M. Quick, Esq.
                                                  Florida Bar No.: 0883794
                                                  Attorney for Plaintiff
                                                  Law Offices of Joe M. Quick, P.A.
                                                  1224 S. Peninsula Drive #604
                                                  Daytona Beach, Florida 32118
                                                  Tel: (386) 212-3591
                                                  E-mail: JMQuickesq@gmail.com




                                                     2
